Citation Nr: 0519695	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include skin cancer and actinic keratosis, as due to exposure 
to herbicide agents.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty for 30 years, retiring in 
September 1992.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claim.

In December 2004, the veteran appeared at the Oakland RO and 
testified at a video-conference hearing before the 
undersigned Administrative Law Judge sitting in Washington, 
DC.  A transcript of the hearing is of record.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

A medical examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 
C.F.R. § 3.159(c), (d) (2004).  The veteran's primary 
contention is that his skin disorder is the result of in-
service exposure to herbicide agents, but this does not 
preclude establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  In this regard, the veteran testified that he 
was treated in service for skin problems. (Transcript, p. 4).  
The service medical records confirm in-service treatment for 
skin problems, and the post-service medical records establish 
a current skin disorder.  VA examination is therefore 
indicated. 

The RO should also take this opportunity on remand to obtain 
outstanding medical records.  The veteran seeks treatment 
within the VA Northern California Health Care System, and 
updated records from its facilities (Martinez, Mare Island, 
Fairfield, etc.) should be obtained.  The RO should also 
conduct development with respect to the veteran's testimony 
that a treating physician linked the veteran's current skin 
disorder to his in-service skin condition.  (Transcript, p. 
7).      

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain any 
outstanding medical records from the VA 
Northern California Health Care System.  If 
these records are not available or do not 
exist, that fact should be specifically noted 
in the claims folder.

Also, seek specific contact information from 
the veteran regarding the physician who 
reportedly rendered a nexus opinion favorable 
to the claim.  If sufficient information is 
provided to conduct a search, make 
arrangements to obtain the nexus opinion.  If 
the opinion is not available or does not 
exist, that fact should be specifically noted 
in the claims folder.

2.  After completing the above development, 
schedule the veteran for an appropriate VA 
examination for the purpose of determining 
the nature and etiology of the veteran's 
current skin disability.  The examiner should 
indicate in his or her report that the claims 
folder was reviewed.  Any necessary tests 
should be accomplished.  

The examiner should offer a medical opinion, 
with full rationale, as to whether it is at 
least as likely as not (is there at least a 
50 percent probability) that any current skin 
disorder, to include cancer and actinic 
keratosis, had its onset during active 
service or is related to any in-service 
disease or injury. 

3.  Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  
If the decision remains adverse to the 
veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



